By the Court.
This is a complaint for flowing lands of the complainant, by the respondents’ dam, under the mill acts, and the single question is, whether the respondents have acquired a right to flow as .they do, without payment of damages. The case comes before this court by exceptions, and presents a question upon the construction of a deed from David Estes, the plaintiff’s predecessor, to Edward Richmond, under whom the respondents claim title.
The court are of opinion that this deed gives the respondents no right to flow Estes’s land, without claim for damages. Perháps it might be held that it gives no right to flow Estes’s land at all, and that, by means of an artificial canal, he has no right to do so, without a grant; but this neither party claims. The only question here is, whether it gives a right to flow without damage.
It is true that a grant is to be construed favorably for the grantee, and it shall carry with it, as far as the grantor has, the power to grant, the rights necessarily incident to its enjoyment. "We say necessarily incident; but such construction is not to carry it beyond the terms of the grant. This is a grant to conduct the waters in a ditch from the river to the factory. It would be to make a new grant, to construe this as a right to make a reservoir beyond the fourteen feet ditch, on the grantor’s land. .

Exceptions overruled, judgment of the cowrt of common pleas affirmed, amd case remitted to the cowrt of common pleas for further proceedings.